Huebscher Consulting Corp. v Westgate Nursing Home, Inc. (2018 NY Slip Op 04246)





Huebscher Consulting Corp. v Westgate Nursing Home, Inc.


2018 NY Slip Op 04246


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND WINSLOW, JJ.


794 CA 17-02174

[*1]HUEBSCHER CONSULTING CORP., AND ERIC HUEBSCHER, PLAINTIFFS-APPELLANTS,
vWESTGATE NURSING HOME, INC., DEFENDANT-RESPONDENT. 


RAYMOND C. STILWELL, AMHERST, FOR PLAINTIFFS-APPELLANTS. 

	Appeal from an order of the Supreme Court, Monroe County (William K. Taylor, J.), dated March 22, 2017. The order, among other things, granted defendant's cross motion to dismiss the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court